Order entered June 25, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00688-CV

                       IN RE PATRICK BOUVIA KIMBLE, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-95-01665-LN

                                           ORDER
                          Before Justices Lang, Myers, and Whitehill

       Based on the Court opinion of this date, we DENY IN PART and DISMISS IN PART

relator’s June 12, 2016 petition for writ of mandamus.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE